Citation Nr: 0005206	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-03 576A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' July 1997 decision which denied 
entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The moving party had National Guard service from October 1956 
to June 1957, including active duty for training from 
December 1956 to March 1957. 

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in a July 1997 
Board decision.


FINDINGS OF FACT

1.  In a July 1997 decision, the Board denied the claim of 
entitlement to service connection for a bilateral foot 
disorder.

2.  In October 1999, the U.S. Court of Appeals for Veterans 
Claims (Court) affirmed the Board's July 1997 decision.


CONCLUSION OF LAW

There is no legal entitlement under the law for review of the 
Board's July 1997 decision based on CUE.  38 U.S.C.A. § 7111 
(West Supp. 1998) and 38 C.F.R. §§ 20.1400 - 20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 1997 decision, the Board denied the claim of 
entitlement to service connection for a bilateral foot 
disorder.  Reconsideration of this determination was denied 
in April 1998.  In October 1999, the Court affirmed the 
Board's July 1997 decision.  The moving party then requested 
revision of the Board's July 1997 decision based on CUE.   In 
December 1999, the moving party was provided a copy of the 
pertinent regulations regarding this issue. 

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1400(b)(1), all final decisions of the Board are subject 
to review on the basis of an allegation of CUE, except those 
that have been appealed to and decided by a Court of 
competent jurisdiction.  (Emphasis added.)  In plain 
language, this means that once the Board's decision of July 
1997 was subject to review on appeal by the Court, there is 
no legal entitlement to review of the Board's decision based 
on CUE.  Accordingly, the motion is denied.


ORDER

The motion for revision of the July 1997 Board decision on 
the grounds of CUE is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


